

116 SRES 623 ATS: Commemorating Otto Frederick Warmbier and condemning the North Korean regime for their continued human rights abuses. 
U.S. Senate
2020-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 623IN THE SENATE OF THE UNITED STATESJune 16, 2020Mr. Portman (for himself, Mr. Brown, Mr. Boozman, Mr. Cramer, Mr. Gardner, Mr. Kaine, Mrs. Loeffler, Mr. Tillis, Mr. Toomey, Mr. Van Hollen, Mr. Cruz, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 18, 2020Committee discharged; considered and agreed toRESOLUTIONCommemorating Otto Frederick Warmbier and condemning the North Korean regime for their continued human rights abuses. Whereas Otto Frederick Warmbier was born on December 12, 1994, in Cincinnati, Ohio, to parents Fred and Cindy Warmbier;Whereas, upon his graduation as Salutatorian from Wyoming High School in 2013, Otto attended the University of Virginia;Whereas, on December 29, 2015, Otto flew to North Korea as part of a guided tour;Whereas, on January 2, 2016, the Government of the Democratic People’s Republic of Korea arrested Otto Warmbier on false charges of subversion and committing a hostile act;Whereas, on March 16, 2016, Otto Warmbier was convicted and sentenced to 15 years of hard labor;Whereas, as a result of his mistreatment at the hands of North Korean authorities, Otto Warmbier suffered a serious medical emergency which placed him into a comatose state, and the North Korean authorities failed to report the deterioration of Otto Warmbier’s physical condition to United States authorities;Whereas, on June 13, 2017, after 17 months in captivity, the United States Department of State announced that it had secured the release of Otto Warmbier, whereupon he was medically evacuated from North Korea in a comatose state to the University of Cincinnati Medical Center;Whereas, on June 19, 2017, Otto Warmbier died in the hospital as a result of his mistreatment at the hands of the Government of the Democratic People’s Republic of Korea;Whereas, on December 24, 2018, the United States District Court for the District of Columbia concluded that the Government of the Democratic People’s Republic of Korea was responsible for the torture, hostage taking, and extrajudicial killing of Otto Warmbier;Whereas, on December 18, 2019, in an annual resolution, the United Nations General Assembly condemned the long-standing and ongoing systematic, widespread and gross violations of human rights in and by North Korea; andWhereas, on December 20, 2019, the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of Public Law 116–92), was enacted: Now, therefore, be itThat, in recognition of the 3rd anniversary of Otto Warmbier's passing on June 19, 2020, the Senate—(1)remembers and celebrates the life of Otto Frederick Warmbier, a young man with great potential;(2)condemns the Government of the Democratic People’s Republic of Korea, which is responsible for the unjustified arrest, mistreatment, and death of Otto Warmbier;(3)calls for the United States Government to continue to use its voice and vote in the United Nations to condemn systematic human rights violations in North Korea; and(4)calls for the sanctions enacted in the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of Public Law 116–92) to remain fully implemented until such time that the Government of the Democratic People’s Republic of Korea commits to the verifiable suspension of its proliferation and testing of weapons of mass destruction, and has agreed to multilateral talks, including the United States Government, with the goal of permanently and verifiably limiting North Korea's weapons of mass destruction and ballistic missile programs. 